Citation Nr: 0211688	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-03 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for bilateral otitis 
media, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from January 1968 
to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  

The Board notes that in the appellant's February 2000 
substantive appeal (VA Form 9), he requested a hearing at a 
local VA office before a member of the Board.  A letter from 
the RO to the appellant, dated in May 2002, shows that at 
that time, the RO had scheduled the appellant for a hearing 
before the Traveling Section of the Board in June 2002.  A 
notation on the letter reflects that the appellant failed to 
show.   

In an April 2002 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
tinnitus.  At that time, the RO assigned a 10 percent 
disabling rating, effective from August 15, 2001, for the 
appellant's service-connected tinnitus.  In the same rating 
action, the RO also granted the appellant's claim for 
entitlement to service connection for perforated eardrums.  
The RO assigned a zero percent disabling rating, effective 
from August 15, 2001, for the service-connected perforated 
eardrums.  The appellant was informed of these determinations 
and of his appellate rights in April 2002.  However, the 
appellant has not initiated an appeal with respect to either 
the ratings or the effective dates assigned, by the 
submission of a Notice of Disagreement (NOD); and, hence, 
these separate issues are not now in an appellate status.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed.Cir. 
1997).

In the April 2002 rating action, the RO also denied the 
appellant's claim for entitlement to service connection for 
bilateral hearing loss.  There is no indication from the 
information of record that the appellant filed a NOD.  
Accordingly, this issue is not before the Board for appellate 
consideration.  


FINDING OF FACT

The veteran has chronically suppurative otitis media.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral otitis media have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 6200 (1998); 
38 C.F.R. § 4.87, Diagnostic Code 6200 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Private medical records from Mark E. Glimcher, D.O., from 
February 1986 to June 1995, show intermittent treatment for 
ear pain.  The records show that in October 1994, the 
appellant was treated after complaining of left ear pain and 
congestion on the left side.  The appellant stated that his 
symptoms had been present for several weeks.  The physical 
examination showed that the tympanic membranes were clear.  
The left tympanic membrane was slightly dull.  The diagnosis 
was of left Eustachian tube dysfunction.  

In April 1996, the appellant underwent a VA ear examination.  
At that time, he stated that he had a history of recurrent 
ear infections which had originated during service.  The 
appellant indicated that he currently had ear pain.  Upon 
physical examination, the auricles were normal.  The external 
canal was slightly red on the left, more than on the right.  
The tympanic membrane was erythematous on the left and 
slightly pink on the right.  The tympanum had some scarring 
associated with the above, and the mastoid was normal.  There 
was some active ear disease present which appeared to be an 
infectious disease of the middle ear.  The diagnosis was of 
otitis media, with evidence of scarring which may be 
secondary to chronic otitis media.  

A VA audiological examination was conducted in April 1996.  
At that time, the results of the appellant's audiological 
testing showed that his hearing thresholds were within normal 
limits, bilaterally.  Word recognition scores were obtained 
at normal conversational levels of presentation and were 
considered to be within normal limits.  Immittance 
measurements revealed normal middle ear pressure and tympanic 
compliance.  

In October 1996, a hearing was conducted at the RO.  At that 
time, the appellant testified that he was using a nasal 
inhalant to help keep his Eustachian tubes open.  (Transcript 
(T.) at page (pg.) 2).  The appellant stated that he was also 
taking antibiotics in order to treat a current ear infection.  
(Id.).  He indicated that he had chronic bilateral ear pain.  
(T. at pg. 3).  According to the appellant, his ear 
infections occasionally affected his balance and at those 
times, he was unable to work.  (Id.).  At the appellant's 
hearing, he submitted outpatient treatment records from the 
VA Medical Center (VAMC) in Kansas City, From October 1995 to 
October 1996.  The records show intermittent treatment for 
the appellant's bilateral otitis media.  

In May 1998, the RO received outpatient treatment records 
from the Kansas City VAMC, from February to April 1998.  The 
records show treatment for chronic ear infections.  

A VA ear examination was conducted in May 1998.  At that 
time, the appellant stated that over the last 20 years, he 
had had intermittent pain mostly in the left ear, with 
earaches occasionally in the right ear.  The appellant 
indicated that he had an acute sinus infection one to two 
times a year.  The physical examination showed that the 
auricles appeared normal, and the external canals were clear.  
The tympanic membrane was thickened on the left side.  The 
tympanum was negative, and the mastoid was negative.  There 
was no evidence of acute ear disease except for the dullness 
noted on the left tympanic membrane indicating a possible 
middle ear infection.  The diagnosis was of recurrent middle 
ear symptoms.  The examining physician noted that although 
the appellant gave a sensation of some fullness and fluid in 
the middle ear, no fluid level was seen in the tympanic 
membrane.  The examiner ordered x-ray evaluation of the 
veteran's sinuses.  The appellant subsequently had an x-ray 
taken which was interpreted as showing that his sinuses were 
within normal limits, with no fluid level or specific mucosal 
thickening seen.  

In May 1998, the appellant underwent a VA audiological 
examination.  At that time, the audiological test results 
showed that the appellant's hearing thresholds were within 
normal limits throughout the frequency range used in the 
calculation of hearing impairment.  Word recognition scores 
were obtained at normal conversational levels of presentation 
and were also considered to be within normal limits.  
Immittance measurements revealed normal middle ear pressure 
and tympanic compliance.  

In August 1999, the appellant submitted outpatient treatment 
records from the Kansas City VAMC, from December 1998 to 
August 1999.  The records show intermittent treatment for the 
appellant's bilateral otitis media.  According to the 
records, in February 1999, the appellant was treated after 
complaining of a left earache and dizziness.  The assessment 
was of pharyngitis/myringitis.  The records also reflect that 
in August 1999, the appellant was treated after complaining 
of pain in his ears, sinus drainage, headaches, and nausea.  
The assessment was of sinusitis/otitis media.  

In September 1999, the appellant underwent a VA ear 
examination.  At that time, he stated that he had a history 
of recurrent ear infections, averaging two to three per year.  
However, the appellant indicated that in the last couple of 
years, he had three to four ear infections per year.  He 
noted that he had a reddish drainage from his ears that was 
constant.  Upon physical examination, the auricles were 
within normal limits.  The right external canal was normal, 
with no drainage or erythema, and the left external canal was 
within normal limits.  In regard to the right tympanic 
membrane, there was no perforation and the membrane was 
within normal limits.  In regard to the left tympanic 
membrane, there was a small amount of fluid behind the 
membrane.  There was no erythema or other associated 
findings, and there was no evidence of perforation.  There 
was no evidence of infection in either the right or left ear.  
The pertinent diagnosis was of recurrent otitis media, 
bilaterally. 

In September 1999, the RO received outpatient treatment 
records from the Kansas City VAMC, from August to September 
1999.  The records show that in August 1999, the appellant 
was treated after complaining of a bilateral earache.  
Following the physical examination, he was diagnosed with 
allergic rhinitis and Eustachian tube dysfunction.  

A VA ear examination was conducted in November 2000.  At that 
time, the appellant stated that he had a history of chronic 
middle ear infections and discharge.  The appellant indicated 
that he was currently taking antibiotics for drainage.  The 
physical examination showed that the tympanic membranes 
revealed left-sided scarring and retraction.  The right side 
showed scarring and retraction, with an area of perforation.  
The appellant had no tenderness posterior to the mastoid 
process, nor was there evidence of vertigo, nausea or 
vomiting.  The diagnosis was of chronic otitis media, 
recurrent.  

In November 2000, the appellant underwent a VA audiological 
examination.  The audiological test results showed that the 
appellant's hearing thresholds were within normal limits 
throughout the frequency range used in the calculation of 
hearing impairment.  Word recognition scores were obtained at 
normal conversational levels of presentation and were within 
normal limits.  Immittance measurements revealed normal 
middle ear pressure and tympanic compliance.  Stapedial 
reflexes were present indicative of normal cranial nerve 
function.  

A VA ear examination was conducted in February 2002.  At that 
time, the appellant complained of constant bilateral 
earaches.  The physical examination showed that there was 
slight bilateral tympanic membrane scarring, right greater 
than left, without apparent current perforation or discharge.  
The diagnosis was of status-post bilateral chronic otitis 
media with prior perforation bilaterally.  

In February 2002, the appellant underwent a VA audiological 
evaluation.  The audiological test results showed that the 
appellant's hearing thresholds were within normal limits, 
bilaterally.  Word recognition scores were obtained at normal 
conversational levels of presentation and were within normal 
limits.  Immittance measurements revealed normal middle ear 
pressure and tympanic compliance.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).   

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As previously stated, the appellant's service-connected 
bilateral otitis media has been rated as 10 percent disabling 
under 38 C.F.R. § 4.87, Diagnostic Code 6200 (2001).  The 
Board observes that certain regulatory changes were recently 
made to the criteria for evaluating ear disabilities, 
including otitis media.  See 38 C.F.R. § 4.86 (2000); see 
also 64 Fed. Reg. 25202- 25210 (1999).  Under the new 
criteria, effective June 10, 1999, a 10 percent disability 
evaluation (the maximum evaluation allowed), is awarded for 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination), during suppuration, or 
with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(2001).  Evaluations of hearing impairment, and complications 
such as labyrinthitis, tinnitus, facial nerve paralysis, or 
bone loss of the skull, are to be assigned separately.  Under 
the old criteria, chronic suppurative otitis media was to be 
assigned a 10 percent rating during the continuance of the 
suppurative process.  38 C.F.R. § 4.87a (1998).  The 10 
percent rating was to be combined with ratings for loss of 
hearing.  Id.  

The Board finds that the new criteria are more favorable to 
the veteran.  The new criteria allow not only for a separate 
rating for hearing loss, but a separate rating based on 
labyrinthitis, tinnitus, facial nerve paralysis, or bone 
loss.  38 C.F.R. § 4.87 (2001).  In this way, the new 
criteria are more favorable, and will be used to rate the 
veteran.  

The appellant maintains that his current rating is not high 
enough in light of the disability that his bilateral otitis 
media causes him.  He indicates that he has chronic earaches 
and ear infections, with constant drainage.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the instant case, the maximum schedular rating of 10 
percent for bilateral otitis media is in effect.  As the 
rating schedule does not provide a rating in excess of 10 
percent for otitis media, the Board finds that entitlement to 
a schedular evaluation in excess of 10 percent for bilateral 
otitis media is not established.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.87, Diagnostic Code 6200 (2001).  The Board has 
considered whether an evaluation in excess of 10 percent may 
be warranted under any other potentially applicable 
diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In this regard, the Board notes that other 
diagnostic codes which relate to the ears that provide for a 
rating in excess of 10 percent are Diagnostic Codes 6204, 
6205, and 6207.  These code sections require the presence of 
dizziness (6204), Meniere's syndrome (6205), or loss of 
auricle (6207).  While the evidence of record shows that the 
appellant has complained of dizziness, there is no evidence 
of record indicating that he has been diagnosed with 
vestibular disequilibrium or labyrinthitis.  An evaluation 
under Diagnostic Code 6204 is therefore not warranted.  
Further, there is no evidence to show that the appellant has 
been service connected for Meniere's syndrome or loss of 
auricle.  Therefore, a higher evaluation under these 
diagnostic codes is not warranted.  (A rating for tinnitus 
has been separately assigned by the RO and has not been 
appealed.)  Additionally, there has been no showing of facial 
nerve paralysis or loss of hearing acuity such that separate 
ratings may be considered.  Consequently, the preponderance 
of the evidence is against the claim for an increased 
schedular rating.

The only higher evaluation available to the appellant for 
otitis media based on the evidence of record would be to find 
that this case presented an exceptional or unusual disability 
picture that may be referred for extra-schedular evaluation.  
See 38 C.F.R. § 3.321(b)(1) (2001).  Clearly, due to the 
nature of the appellant's service-connected bilateral otitis 
media, interference with the appellant's employment is to be 
expected.  The rating criteria account for such a thing.  
However, the record does not reflect frequent periods of 
hospitalization because of the service-connected disability 
in question, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  Thus, the evidence of record does not reflect any 
factor which presents an exceptional case.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for consideration 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not meet.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified in 
part at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Under the new legislation, VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In the instant case, the evidence of record 
shows that the appellant underwent VA examinations in April 
1996, May 1998, September 1999, November 2000, and February 
2001.  In addition, the RO has received private medical 
records from Dr. Glimcher, from February 1986 to June 1995, 
and outpatient treatment records from the Kansas City VAMC, 
from October 1995 to October 1996, February to April 1998, 
and December 1998 to September 1999.  

In light of the above, the Board concludes that the appellant 
has had VA examinations pertinent to his service-connected 
bilateral otitis media, and there is no indication that there 
are additional documents that have not been obtained and that 
would be pertinent to the present claim.  The appellant and 
his accredited representative have been afforded the 
opportunity to present evidence and argument in support of 
the claim.  In addition, in a Supplemental Statement of the 
Case (SSOC), dated in April 2002, the appellant was informed 
of the VCAA.  Thus, the Board concludes that the discussions 
in the rating decisions, the statement of the case, the 
supplemental statements of the case, and in the letters sent 
to the appellant from the RO during the course of the appeal 
have in effect informed him of the information and evidence 
that would be needed to substantiate his claim.  See 
38 U.S.C.A. § 5103 (West Supp. 2002).  


ORDER

A rating in excess of 10 percent for bilateral otitis media 
is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

